Citation Nr: 1517326	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired bilateral foot disorder to include pes planus (flat feet).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1979 to July 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which, in pertinent part, denied service connection for flat feet.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral pes planus (flat feet) is warranted as his pre-existing bilateral foot disorder initially became painful during active service.  

In addressing claims for service connection for pes planus, it is essential to make an initial distinction between bilateral pes planus as a congenital condition or as an acquired disorder.  The congenital condition, with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness, is a congenital abnormality for which VA disability compensation may not be granted.  38 C.F.R. § 4.57 (2014).  

The report of the Veteran's May 1979 physical examination for service entrance states that he was diagnosed with "pes planus C 2."  A June 1979 naval medical examination board report conveys that the Veteran was diagnosed with mild pes planus.  The military physicians determined that the Veteran's pes planus existed prior to service entrance and "has been exacerbated by continuation in recruit training."  

The report of a December 2011 VA examination states that the Veteran was diagnosed with "pre-service pes planus."  On examination of the feet, the Veteran exhibited bilateral flat feet and a full range of motion of the feet without pain, callus formation, or tenderness on manipulation.  The VA physician made no findings as to whether the Veteran's diagnosed bilateral pes planus was congenital or acquired in nature.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA foot evaluation is required to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after December 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral foot disorder after December 2011 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2011.  

3.  Schedule the Veteran for a VA foot examination conducted by the appropriate physician in order to determine the nature and etiology of his pre-existing bilateral pes planus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must (1) expressly state whether the Veteran's pre-existing pes planus is congenital or acquired in nature and (2) provide a description of the Veteran's bilateral foot symptoms at the time of service entrance.  

If the Veteran is determined to have acquired pes planus, the examiner should advance an opinion as to the following:

a. Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's pre-existing bilateral pes planus increased in severity during his period of active service? 

b. If so, whether any identified increase in severity was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progression of the Veteran's pes planus?

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for an acquired bilateral foot disorder to include pes planus.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

